EXHIBIT 10.11

 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of April 23, 2010 among
KACHING KACHING, INC., a Delaware corporation (the “Company” and together with
each other Person who becomes a party to this Agreement by execution of a
joinder in the form of Exhibit A attached hereto, is hereinafter sometimes
referred to individually as a “Debtor” and, collectively, as the “Debtors”) and
HARBORVIEW MASTER FUND, L.P., a British Virgin Islands limited partnership, in
its capacity as Collateral Agent (as set forth in Section 5.12 hereof, together
with its successors and assigns in such capacity, the “Secured Party”) for the
benefit of itself and each of the Buyers (as hereinafter defined).
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, Harborview Master Fund, L.P., a British Virgin
Islands limited partnership (“Harborview”; Harborview, together with its
successors and assigns and each other holder of a Note (as defined below) and
their respective successors and assigns, individually and collectively, the
“Buyers”) has made loans and certain other financial accommodations to the
Company, as evidenced by those certain secured senior notes in an original
aggregate principal amount of $1,255,875 (such notes, together with any
promissory notes or other securities issued in exchange or substitution therefor
or replacement thereof, and as any of the same may be amended, supplemented,
restated or modified and in effect from time to time, the “Notes”);
 
WHEREAS, the Notes are being acquired by the Buyers and the Buyers have made
certain financial accommodations to the Company pursuant to a Securities
Purchase Agreement of even date herewith among the Company and the Buyers (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Purchase Agreement”);


WHEREAS, each Debtor (other than the Company) from time to time party hereto is
a direct or indirect subsidiary of the Company and, as such, will derive
substantial benefit and advantage from the financial accommodations to the
Company set forth in the Purchase Agreement and the Notes, and it will be to
each such Debtor’s direct interest and economic benefit to assist the Company in
procuring said financial accommodations from the Buyers; and
 
WHEREAS, to induce the Buyers to enter into the Purchase Agreement and purchase
the Notes, the Company has agreed to (i) cause any of its Subsidiaries, whether
in existence now or created in the future, to guaranty the Liabilities (as
hereinafter defined) of the Company pursuant to the terms of a guaranty (such
guaranty(ies), as they may be amended, restated, modified or supplemented and in
effect from time to time, individually and collectively, the “Guaranty”) by each
such Subsidiary in favor of the Secured Party (on its behalf and on behalf of
the Buyers) and (ii) cause each Subsidiary to become a Debtor party to this
Agreement and to cause such Subsidiary to pledge and grant a security interest
in all of its right, title and interest in and to the Collateral (as hereinafter
defined) as security for its Liabilities for the benefit of the Secured Party,
the Buyers and their respective successors and assigns.
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.  Definitions.  Capitalized terms used herein without definition and
defined in the Purchase Agreement are used herein as defined therein.  In
addition, as used herein:
 
“Accounts” means any “account,” as such term is defined in the Uniform
Commercial Code, and, in any event, shall include, without limitation,
“supporting obligations” as defined in the Uniform Commercial Code.
 
“As-extracted Collateral” means any “as-extracted collateral,” as such term is
defined in the Uniform Commercial Code.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the
Uniform Commercial Code.
 
“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.
 
“Commercial Tort Claims” means “commercial tort claims”, as such term is defined
in the Uniform Commercial Code.
 
“Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which a
Debtor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.
 
“Copyrights” means any copyrights, rights and interests in copyrights, works
protectable by copyrights, copyright registrations and copyright applications,
including, without limitation, the copyright registrations and applications
listed on Schedule III attached hereto (if any), and all renewals of any of the
foregoing, all income, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Uniform Commercial Code, now or hereafter held in the name of a Debtor.
 
 
2

--------------------------------------------------------------------------------

 
 
“Documents” means any “documents,” as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, all documents of title
(as defined in the Uniform Commercial Code), bills of lading or other receipts
evidencing or representing Inventory or Equipment.
 
“Equipment” means any “equipment,” as such term is defined in the Uniform
Commercial Code and, in any event, shall include, Motor Vehicles.
 
“Event of Default” shall have the meaning set forth in the Notes.
 
 “General Intangibles” means any “general intangibles,” as such term is defined
in the Uniform Commercial Code, and, in any event, shall include, without
limitation, all right, title and interest in or under any Contract, models,
drawings, materials and records, claims, literary rights, goodwill, rights of
performance, Copyrights, Trademarks, Patents, warranties, rights under insurance
policies and rights of indemnification.
 
“Goods” means any “goods”, as such term is defined in the Uniform Commercial
Code, including, without limitation, fixtures and embedded Software to the
extent included in “goods” as defined in the Uniform Commercial Code.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or any political subdivision thereof, whether state or local,
or any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administration powers or functions of or pertaining to government over any
Debtor or any of its Subsidiaries, or any of their respective properties, assets
or undertakings.
 
“Instruments” means any “instrument,” as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, promissory notes,
drafts, bills of exchange, trade acceptances, letters of credit, letter of
credit rights (as defined in the Uniform Commercial Code), and Chattel Paper.
 
“Inventory” means any “inventory,” as such term is defined in the Uniform
Commercial Code.
 
“Investment Property” means any “investment property”, as such term is defined
in the Uniform Commercial Code.
 
“Liabilities” shall mean all obligations, liabilities and indebtedness of every
nature of the Debtors from time to time owed or owing under or in respect of
this Agreement, the Purchase Agreement, the Notes, the Warrants, the Guaranty,
any of the other Security Documents and any of the other Transaction Documents,
as the case may be, including, without limitation, the principal amount of all
debts, claims and indebtedness, accrued and unpaid interest and all fees, costs
and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and/or from time to time hereafter owing, due or
payable whether before or after the filing of a bankruptcy, insolvency or
similar proceeding under applicable federal, state, foreign or other law and
whether or not an allowed claim in any such proceeding.
 
 
3

--------------------------------------------------------------------------------

 
 
“Lien” shall have the meaning set forth in the Purchase Agreement.
 
“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
 
“Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, all
patentable inventions and those patents and patent applications listed on
Schedule IV attached hereto (if any), and the reissues, divisions,
continuations, renewals, extensions and continuations-in-part of any of the
foregoing, and all income, royalties, damages and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.
 
“Permitted Lien” shall have the meaning set forth in the Purchase Agreement.
 
“Proceeds” means “proceeds,” as such term is defined in the Uniform Commercial
Code and, in any event, includes, without limitation, (a) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of governmental authority), and (c) any and all other amounts from time to time
paid or payable under, in respect of or in connection with any of the
Collateral.
 
“Representative” means any Person acting as agent, representative or trustee on
behalf of the Secured Party from time to time.
 
“Requisite Buyers” means buyers having more than 66.67% of the sum of the
aggregate outstanding principal balance of the Notes.
 
“Software” means all “software” as such term is defined in the Uniform
Commercial Code, now owned or hereafter acquired by a Debtor, other than
software embedded in any category of Goods, including, without limitation, all
computer programs and all supporting information provided in connection with a
transaction related to any program.
 
 
4

--------------------------------------------------------------------------------

 
 
“Trademarks” means any trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, prints and labels on which any of the foregoing have
appeared or appear, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, the
trademarks and applications listed in Schedule V attached hereto (if any) and
renewals thereof, and all income, royalties, damages and payments now or
hereafter due and/or payable under or with respect to any of the foregoing,
including, without limitation, damages and payments for past, present and future
infringements of any of the foregoing and the right to sue for past, present and
future infringements of any of the foregoing.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided, that to the extent that
the Uniform Commercial Code is used to define any term herein and such term is
defined differently in different Articles or Divisions of the Uniform Commercial
Code, the definition of such term contained in Article or Division 9 shall
govern.
 
Section 2.  Representations, Warranties and Covenants of the Debtors.  Each
Debtor represents and warrants to, and covenants with, the Secured Party as
follows:
 
(a)           Such Debtor has rights in and the power to transfer the Collateral
in which it purports to grant a security interest pursuant to Section 3 hereof
(subject, with respect to after acquired Collateral, to such Debtor acquiring
the same) and no Lien other than Permitted Liens exists or will exist upon such
Collateral at any time.
 
(b)           This Agreement is effective to create in favor of the Secured
Party a valid security interest in and Lien upon all of such Debtor’s right,
title and interest in and to the Collateral, and upon (i) the filing of
appropriate Uniform Commercial Code financing statements in the jurisdictions
listed on Schedule I attached hereto, and (ii) each Deposit Account being
subject to an Account Control Agreement (as hereinafter defined) between the
applicable Debtor and depository institution and the Secured Party on behalf of
the Buyers, such security interest will be a duly perfected first priority
security interest in all of the Collateral (other than Instruments not
constituting Chattel Paper), and upon delivery of the Instruments to the Secured
Party or its Representative, duly endorsed by such Debtor or accompanied by
appropriate instruments of transfer duly executed by such Debtor, the security
interest in the Instruments will be duly perfected.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           All of the Equipment, Inventory and Goods owned by such Debtor is
located at the places as specified on Schedule I attached hereto.  Except as
disclosed on Schedule I, none of the Collateral is in the possession of any
bailee, warehousemen, processor or consignee.  Schedule I discloses such
Debtor’s name as of the date hereof as it appears in official filings in the
state or province, as applicable, of its incorporation, formation or
organization, the type of entity of such Debtor (including corporation,
partnership, limited partnership or limited liability company), organizational
identification number issued by such Debtor’s state of incorporation, formation
or organization (or a statement that no such number has been issued), such
Debtor’s state or province, as applicable, of incorporation, formation or
organization and the chief place of business, chief executive officer and the
office where such Debtor keeps its books and records and the states in which
such Debtor conducts its business.  Such Debtor has only one state or province,
as applicable, of incorporation, formation or organization. Such Debtor does not
do business and has not done business during the past five (5) years under any
trade name or fictitious business name except as disclosed on Schedule II
attached hereto.
 
(d)           No Copyrights, Patents or Trademarks listed on Schedules III, IV
and V, respectively, if any, have been adjudged invalid or unenforceable or have
been canceled, in whole or in part, or are not presently subsisting.  Each of
such Copyrights, Patents and Trademarks (if any) is valid and enforceable.  Such
Debtor is the sole and exclusive owner of the entire and unencumbered right,
title and interest in and to each of such Copyrights, Patents and Trademarks,
identified on Schedules III, IV and V, as applicable, as being owned by such
Debtor, free and clear of any liens, charges and encumbrances, including,
without limitation, licenses, shop rights and covenants by such Debtor not to
sue third persons.  Such Debtor has adopted, used and is currently using, or has
a current bona fide intention to use, all of such Copyrights, Patents and
Trademarks.  Such Debtor has no notice of any suits or actions commenced or
threatened with reference to the Copyrights, Patents or Trademarks owned by it.
 
(e)           Such Debtor shall deliver to the Secured Party an updated Schedule
I, II, III, IV and/or V within five (5) Business Days of any change thereto
showing any such changes.
 
(f)           All depositary and other accounts including, without limitation,
Deposit Accounts, securities accounts, brokerage accounts and other similar
accounts, maintained by such Debtor are described on Schedule VI hereto, which
description includes for each such account the name of the Debtor maintaining
such account, the name, address and telephone and telecopy numbers of the
financial institution at which such account is maintained, the account number
and the account officer, if any, of such account. Such Debtor shall not open any
new Deposit Accounts, securities accounts, brokerage accounts or other accounts
unless such Debtor shall have given the Secured Party ten (10) Business Days’
prior written notice of its intention to open any such new accounts. Such Debtor
shall deliver to the Secured Party an updated Schedule VI within five (5)
Business Days of any change thereto showing any such changes. Such Debtor hereby
authorizes the financial institutions at which such Debtor maintains an account
to provide the Secured Party with such information with respect to such account
as the Secured Party may from time to time reasonably request, and such Debtor
hereby consents to such information being provided to the Secured Party.  In
addition, all of such Debtor’s depositary, security, brokerage and other
accounts including, without limitation, Deposit Accounts shall be subject to the
provisions of Section 4.5 hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           Such Debtor does not own any Commercial Tort Claim except for
those disclosed on Schedule VII hereto (if any).
 
(h)           Such Debtor does not have any interest in real property except as
disclosed on Schedule VIII  (if any).  Such Debtor shall deliver to the Secured
Party an updated Schedule VIII within five (5) Business Days of any change
thereto showing any such changes.  Except as otherwise agreed to by the Secured
Party, all such interests in real property are subject to a mortgage or deed of
trust (in form and substance satisfactory to the Secured Party) in favor of the
Secured Party (hereinafter, a “Mortgage”).
 
(i)           All Equipment (including, without limitation, Motor Vehicles)
owned by such Debtor and subject to a certificate of title or ownership statute
is described on Schedule IX hereto.


Section 3.  Collateral.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Liabilities, each Debtor hereby pledges and grants to the Secured Party, for the
benefit of itself and the Buyers, a Lien on and security interest in and to all
of such Debtor’s right, title and interest in the personal property and assets
of such Debtor, whether now owned by such Debtor or hereafter acquired and
whether now existing or hereafter coming into existence and wherever located
(all being collectively referred to herein as “Collateral”), including, without
limitation:
 
(a)    all Instruments, together with all payments thereon or thereunder:
 
(b)    all Accounts;
 
(c)    all Inventory;
 
(d)    all General Intangibles (including payment intangibles (as defined in the
Uniform Commercial Code) and Software);
 
(e)    all Equipment;
 
(f)     all Documents;
 
(g)    all Contracts;
 
(h)    all Goods;
 
(i)     all Investment Property;
 
(j)     all Deposit Accounts, including, without limitation, the balance from
time to time in all bank accounts maintained by such Debtor;
 
 
 

--------------------------------------------------------------------------------

 
 
(k)    all Commercial Tort Claims specified on Schedule VII;
 
(l)     all As-extracted Collateral;
 
(m)   all Trademarks, Patents and Copyrights; and
 
(n)    all other tangible and intangible property of such Debtor, including,
without limitation, all interests in real property, Proceeds, tort claims,
products, accessions, rents, profits, income, benefits, substitutions, additions
and replacements of and to any of the property of such Debtor described in the
preceding clauses of this Section 3 (including, without limitation, any proceeds
of insurance thereon, insurance claims and all rights, claims and benefits
against any Person relating thereto), other rights to payments not otherwise
included in the foregoing, and all books, correspondence, files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs, computer programs, computer files and other papers, documents and
records in the possession or under the control of such Debtor, any computer
bureau or service company from time to time acting for such Debtor.
 
Section 4.  Covenants; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, each Debtor hereby agrees with
the Secured Party as follows:
 
4.1.  Delivery and Other Perfection; Maintenance, etc.
 
(a)           Delivery of Instruments, Documents, Etc.  Each Debtor shall
deliver and pledge to the Secured Party or its Representative any and all
Instruments, negotiable Documents, Chattel Paper and certificated securities
(accompanied by stock powers executed in blank) duly endorsed and/or accompanied
by such instruments of assignment and transfer executed by such Debtor in such
form and substance as the Secured Party or its Representative may request;
provided, that so long as no Event of Default shall have occurred and be
continuing, each Debtor may retain for collection in the ordinary course of
business any Instruments, negotiable Documents and Chattel Paper received by
such Debtor in the ordinary course of business, and the Secured Party or its
Representative shall, promptly upon request of a Debtor, make appropriate
arrangements for making any other Instruments, negotiable Documents and Chattel
Paper pledged by such Debtor available to such Debtor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Secured Party or its Representative, against
trust receipt or like document). If a Debtor retains possession of any Chattel
Paper, negotiable Documents or Instruments pursuant to the terms hereof, such
Chattel Paper, negotiable Documents and Instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Harborview Master Fund, L.P., in its
capacity as collateral agent for the benefit of the Buyers, as secured party.”
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Other Documents and Actions.  Each Debtor shall give, execute,
deliver, file and/or record any financing statement, registration, notice,
instrument, document, agreement, Mortgage or other papers that may be necessary
or desirable (in the reasonable judgment of the Secured Party or its
Representative) to create, preserve, perfect or validate the security interest
granted pursuant hereto (or any security interest or mortgage contemplated or
required hereunder, including with respect to Section 2(h) of this Agreement) or
to enable the Secured Party or its Representative to exercise and enforce the
rights of the Secured Party hereunder with respect to such pledge and security
interest, provided that notices to account debtors in respect of any Accounts or
Instruments shall be subject to the provisions of clause (e)
below.  Notwithstanding the foregoing, each Debtor hereby irrevocably authorizes
the Secured Party at any time and from time to time to file in any filing office
in any jurisdiction any Uniform Commercial Code initial financing statements
(and other similar filings or registrations under other applicable laws and
regulations pertaining to the creation, attachment, or perfection of security
interests) and amendments thereto that (a) indicate the Collateral (i) as all
assets of such Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State of New York or such jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State of New York or any other State for the sufficiency
or filing office acceptance of any financing statement or amendment, including
(i) whether such Debtor is an organization, the type of organization and any
organization identification number issued to such Debtor, and (ii) in the case
of a financing statement filed as a fixture filing or indicating Collateral as
As-extracted Collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates.  Each Debtor agrees to furnish any
such information to the Secured Party promptly upon request.  Each Debtor also
ratifies its authorization for the Secured Party to have filed in any
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.
 
(c)           Books and Records.  Each Debtor (or the Company on behalf of a
Debtor) shall maintain at its own cost and expense complete and accurate books
and records of the Collateral, including, without limitation, a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.  Upon the occurrence and during the
continuation of any Event of Default, each Debtor shall deliver and turn over
any such books and records (or true and correct copies thereof) to the Secured
Party or its Representative at any time on demand.  Each Debtor shall permit any
Representative of the Secured Party to inspect such books and records at any
time during reasonable business hours and will provide photocopies thereof at
such Debtor’s expense to the Secured Party upon request of the Secured Party.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Motor Vehicles.  Each Debtor shall, promptly upon acquiring same,
cause the Secured Party to be listed as the lienholder on each certificate of
title or ownership covering any items of Equipment, including Motor Vehicles,
having a value in excess of $10,000 in the aggregate for all such items of
Equipment of the Debtor, or otherwise comply with the certificate of title or
ownership laws of the relevant jurisdiction issuing such certificate of title or
ownership in order to properly evidence and perfect the Secured Party’s security
interest in the assets represented by such certificate of title or ownership.
 
(e)           Notice to Account Debtors; Verification.  (i) Upon the occurrence
and during the continuance of any Event of Default (or if any rights of set-off
(other than set-offs against an Account arising under the Contract giving rise
to the same Account) or contra accounts may be asserted), upon request of the
Secured Party or its Representative, each Debtor shall promptly notify (and each
Debtor hereby authorizes the Secured Party and its Representative so to notify)
each account debtor in respect of any Accounts or Instruments or other Persons
obligated on the Collateral that such Collateral has been assigned to the
Secured Party hereunder, and that any payments due or to become due in respect
of such Collateral are to be made directly to the Secured Party, and (ii) the
Secured Party and its Representative shall have the right at any time or times
to make direct verification with the account debtors or other Persons obligated
on any and all of the Accounts or other Collateral.
 
(f)           Intellectual Property.  Each Debtor represents and warrants that
the Copyrights, Patents and Trademarks listed on Schedules III, IV and V,
respectively (if any), constitute all of the registered Copyrights and all of
the Patents and Trademarks now owned by such Debtor.  If such Debtor shall (i)
obtain rights to any new patentable inventions, any registered Copyrights or any
Patents or Trademarks, or (ii) become entitled to the benefit of any registered
Copyrights or any Patents or Trademarks or any improvement on any Patent, the
provisions of this Agreement above shall automatically apply thereto and such
Debtor shall give to the Secured Party prompt written notice thereof.  Each
Debtor hereby authorizes the Secured Party to modify this Agreement by amending
Schedules III, IV and V, as applicable, to include any such registered
Copyrights or any such Patents and Trademarks.  Each Debtor shall have the duty
(i) to prosecute diligently any patent, trademark, or service mark applications
pending as of the date hereof or hereafter, (ii) to make application on
unpatented but patentable inventions and on trademarks, copyrights and service
marks, as appropriate, (iii) to preserve and maintain all rights in the
Copyrights, Patents and Trademarks, to the extent material to the operations of
the business of such Debtor and (iv) to ensure that the Copyrights, Patents and
Trademarks are and remain enforceable, to the extent material to the operations
of the business of such Debtor.  Any expenses incurred in connection with such
Debtor’s obligations under this Section 4.1(f) shall be borne by such
Debtor.  Except for any such items that a Debtor reasonably believes (using
prudent industry customs and practices) are no longer necessary for the on-going
operations of its business, no Debtor shall abandon any right to file a patent,
trademark or service mark application, or abandon any pending patent, trademark
or service mark application or any other Copyright, Patent or Trademark without
the written consent of the Secured Party, which consent shall not be
unreasonably withheld.
 
 
10

--------------------------------------------------------------------------------

 
 
(g)           Further Identification of Collateral.  Each Debtor will, when and
as often as requested by the Secured Party or its Representative, furnish to the
Secured Party or its Representative, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Secured Party or its Representative may reasonably
request, all in reasonable detail.
 
(h)           Investment Property.  Each Debtor will take any and all actions
required or requested by the Secured Party, from time to time, to (i) cause the
Secured Party to obtain exclusive control of any Investment Property owned by
such Debtor in a manner acceptable to the Secured Party and (ii) obtain from any
issuers of Investment Property and such other Persons, for the benefit of the
Secured Party, written confirmation of the Secured Party’s control over such
Investment Property.  For purposes of this Section 4.1(h), the Secured Party
shall have exclusive control of Investment Property if (i) such Investment
Property consists of certificated securities and a Debtor delivers such
certificated securities to the Secured Party (with appropriate endorsements if
such certificated securities are in registered form); (ii) such Investment
Property consists of uncertificated securities and either (x) a Debtor delivers
such uncertificated securities to the Secured Party or (y) the issuer thereof
agrees, pursuant to documentation in form and substance satisfactory to the
Secured Party, that it will comply with instructions originated by the Secured
Party without further consent by such Debtor, and (iii) such Investment Property
consists of security entitlements and either (x) the Secured Party becomes the
entitlement holder thereof or (y) the appropriate securities intermediary
agrees, pursuant to the documentation in form and substance satisfactory to the
Secured Party, that it will comply with entitlement orders originated by the
Secured Party without further consent by any Debtor.
 
(i)   Reserved.
 
(j)           Commercial Tort Claims.  Each Debtor shall promptly notify the
Secured Party of any Commercial Tort Claim acquired by it that concerns a claim
in excess of $25,000 and unless otherwise consented to by the Secured Party,
such Debtor shall enter into a supplement to this Agreement granting to the
Secured Party a Lien on and security interest in such Commercial Tort Claim.
 
4.2  Other Liens.  The Debtors will not create, permit or suffer to exist, and
will defend the Collateral against and take such other action as is necessary to
remove, any Lien on the Collateral except Permitted Liens, and will defend the
right, title and interest of the Secured Party in and to the Collateral and in
and to all Proceeds thereof against the claims and demands of all Persons
whatsoever.
 
 
11

--------------------------------------------------------------------------------

 
 
4.3  Preservation of Rights.  Whether or not any Event of Default has occurred
or is continuing, the Secured Party and its Representative may, but shall not be
required to, take any steps the Secured Party or its Representative deems
necessary or appropriate to preserve any Collateral or any rights against third
parties to any of the Collateral, including obtaining insurance for the
Collateral at any time when such Debtor has failed to do so, and the Debtors
shall promptly pay, or reimburse the Secured Party for, all expenses incurred in
connection therewith.
 
4.4  Formation of Subsidiaries; Name Change; Location; Bailees.
 
(a)           No Debtor shall form or acquire any subsidiary unless (i) such
Debtor pledges all of the stock of such subsidiary to the Secured Party
(pursuant to a pledge agreement in form and substance acceptable to the Secured
Party), (ii) such subsidiary becomes a party to this Agreement and all other
applicable Security Documents and (iii) the formation or acquisition of such
Subsidiary is not prohibited by the terms of the Transaction Documents.
 
(b)           No Debtor shall (i) reincorporate or reorganize itself under the
laws of any jurisdiction other than the jurisdiction in which it is incorporated
or organized as of the date hereof without the prior written consent of the
Secured Party, or (ii) otherwise change its name, identity or corporate
structure.  Each Debtor will notify the Secured Party promptly in writing prior
to any such change in the proposed use by such Debtor of any tradename or
fictitious business name other than any such name set forth on Schedule II
attached hereto.
 
(c)           Except for the sale of Inventory in the ordinary course of
business and other sales of assets expressly permitted by the terms of the
Purchase Agreement, each Debtor will keep the Collateral at the locations
specified in Schedule I.  Each Debtor will give the Secured Party thirty (30)
day’s prior written notice of any change in such Debtor’s chief place of
business or of any new location for any of the Collateral.
 
(d)           If any Collateral is at any time in the possession or control of
any warehousemen, bailee, consignee or processor, such Debtor shall, upon the
request of the Secured Party or its Representative, notify such warehousemen,
bailee, consignee or processor of the Lien and security interest created hereby
and shall instruct such Person to hold all such Collateral for the Secured
Party’s account subject to the Secured Party’s instructions.
 
(e)           Each Debtor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Secured Party and
agrees that it will not do so without the prior written consent of the Secured
Party, subject to such Debtor’s rights under Section 9-509(d)(2) to the Uniform
Commercial Code.
 
 
12

--------------------------------------------------------------------------------

 
 
(f)           No Debtor shall enter into any Contract that restricts or
prohibits the grant to the Secured Party of a security interest in Accounts,
Chattel Paper, Instruments or payment intangibles or the proceeds of the
foregoing.
 
4.5  Bank Accounts and Securities Accounts.
 
(a)           On or prior to the date hereof, the Secured Party and each Debtor,
as applicable, shall enter into an account control agreement or securities
account control agreement, as applicable, (each an “Account Control Agreement”),
in a form specified by the Secured Party, with each financial institution with
which such Debtor maintains from time to time any Deposit Accounts (general or
special), securities accounts, brokerage accounts or other similar accounts,
which financial institutions are set forth on Schedule VI attached
hereto.  Pursuant to the Account Control Agreements and pursuant hereto, each
such Debtor grants and shall grant to the Secured Party a continuing lien upon,
and security interest in, all such accounts and all funds at any time paid,
deposited, credited or held in such accounts (whether for collection,
provisionally or otherwise) or otherwise in the possession of such financial
institutions, and each such financial institution shall act as the Secured
Party’s agent in connection therewith.  Following the Closing Date, no Debtor
shall establish any Deposit Account, securities account, brokerage account or
other similar account with any financial institution unless prior thereto, the
Secured Party and such Debtor shall have entered into an Account Control
Agreement with such financial institution which purports to cover such
account.  Each Debtor shall deposit and keep on deposit all of its funds into a
Deposit Account which is subject to an Account Control Agreement.
 
(b)           Upon the Secured Party’s request following the occurrence and
during the continuance of an Event of Default, each Debtor shall establish
lock-box or blocked accounts (collectively, “Blocked Accounts”) in such Debtor’s
name with such banks as are reasonably acceptable to the Secured Party
(“Collecting Banks”), subject to irrevocable instructions in a form reasonably
acceptable to the Secured Party, to which the obligors of all Accounts shall
directly remit all payments on Accounts and in which such Debtor will
immediately deposit all cash payments for Inventory or other cash payments
constituting proceeds of Collateral in the identical form in which such payment
was made, whether by cash or check.  In addition, the Secured Party may
establish one or more depository accounts at each Collecting Bank or at a
centrally located bank (collectively, the “Depository Account”).  All amounts
held or deposited in the Blocked Accounts held by such Collecting Bank shall be
transferred to the Depository Account without any further notice or action
required by the Secured Party.  Subject to the foregoing, each Debtor hereby
agrees that all payments received by the Secured Party whether by cash, check,
wire transfer or any other instrument, made to such Blocked Accounts or
otherwise received by the Secured Party and whether in respect of the Accounts
or as proceeds of other Collateral or otherwise will be the sole and exclusive
property of the Secured Party.  Each Debtor, and any of its Affiliates,
employees, agents and other Persons acting for or in concert with such Debtor
shall, acting as trustee for the Secured Party, receive, as the sole and
exclusive property of the Secured Party, any moneys, checks, notes, drafts or
other payments relating to and/or proceeds of Accounts or other Collateral which
come into the possession or under the control of such Debtor or any Affiliates,
employees, agent or other Persons acting for or in concert with such Debtor, and
immediately upon receipt thereof, such Debtor or Persons shall deposit the same
or cause the same to be deposited in kind, in a Blocked Account.
 
 
13

--------------------------------------------------------------------------------

 
 
 
4.6  Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:
 
(a)           each Debtor shall, at the request of the Secured Party or its
Representative, assemble the Collateral and make it available to the Secured
Party or its Representative at a place or places designated by the Secured Party
or its Representative which are reasonably convenient to the Secured Party or
its Representative, as applicable, and such Debtor;
 
(b)           the Secured Party or its Representative may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
and may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, any of the Collateral;
 
(c)           the Secured Party shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not said Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including,
without limitation, the right, to the maximum extent permitted by law, to: (i)
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Secured Party was the sole and absolute owner thereof (and
each Debtor agrees to take all such action as may be appropriate to give effect
to such right) and (ii) to the appointment of a receiver or receivers for all or
any part of the Collateral or business of a Debtor, whether such receivership be
incident to a proposed sale or sales of such Collateral or otherwise and without
regard to the value of the Collateral or the solvency of any person or persons
liable for the payment of the Liabilities secured by such Collateral.  Each
Debtor hereby consents to the appointment of such receiver or receivers, waives
any and all defenses to such appointment and agrees that such appointment shall
in no manner impair, prejudice or otherwise affect the rights of the Secured
Party under this Agreement.  Each Debtor hereby expressly waives notice of a
hearing for appointment of a receiver and the necessity for bond or an
accounting by the receiver;
 
(d)           the Secured Party or its Representative in their discretion may,
in the name of the Secured Party or in the name of a Debtor or otherwise,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for any of the Collateral, but shall be
under no obligation to do so;
 
 
14

--------------------------------------------------------------------------------

 
 
(e)  the Secured Party or its Representative may take immediate possession and
occupancy of any premises owned, used or leased by a Debtor and exercise all
other rights and remedies which may be available to the Secured Party;
 
(f)           the Secured Party may, upon reasonable notice (such reasonable
notice to be determined by the Secured Party in its sole and absolute
discretion) to the Debtors of the time and place, with respect to the Collateral
or any part thereof which shall then be or shall thereafter come into the
possession, custody or control of the Secured Party or its Representative, sell,
lease, license, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Secured Party deems best, and for
cash or for credit or for future delivery (without thereby assuming any credit
risk), at public or private sale, without demand of performance or notice of
intention to effect any such disposition or of the time or place thereof (except
such notice as is required above or by applicable statute and cannot be waived),
and the Secured Party or anyone else may be the purchaser, lessee, licensee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Debtors, any such demand, notice and right or equity being hereby expressly
waived and released.  The Secured Party may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned; and
 
(g)           the rights, remedies and powers conferred by this Section 4.6 are
in addition to, and not in substitution for, any other rights, remedies or
powers that the Secured Party may have under any Transaction Document, at law,
in equity or by or under the Uniform Commercial Code or any other statute or
agreement.  The Secured Party may proceed by way of any action, suit or other
proceeding at law or in equity and no right, remedy or power of the Secured
Party will be exclusive of or dependent on any other.  The Secured Party may
exercise any of its rights, remedies or powers separately or in combination and
at any time.
 
The proceeds of each collection, sale or other disposition under this Section
4.6 shall be applied in accordance with Section 4.9 hereof.
 
4.7  Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral are insufficient to cover the costs and expenses of such
realization and the payment in full of the Liabilities, the Debtors shall remain
liable for any deficiency.
 
 
15

--------------------------------------------------------------------------------

 
 
4.8  Private Sale.  Each Debtor recognizes that the Secured Party may be unable
to effect a public sale of any or all of the Collateral consisting of securities
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Act”), and applicable state securities laws, but may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof.  Each Debtor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Secured Party shall be under no
obligation to delay a sale of any of the Collateral to permit a Debtor to
register such Collateral for public sale under the Act, or under applicable
state securities laws, even if the Debtors would agree to do so.  The Secured
Party shall not incur any liability as a result of the sale of any such
Collateral, or any part thereof, at any private sale provided for in this
Agreement conducted in a commercially reasonable manner, and each Debtor hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which the Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Liabilities, even if the Secured Party accepts
the first offer received and does not offer the Collateral to more than one
offeree.
 
Each Debtor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
any such Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at such Debtor’s
expense, provided that the Debtors shall be under no obligation to take any
action to enable any or all of such Collateral to be registered under the
provisions of the Act.  Each Debtor further agrees that a breach of any of the
covenants contained in this Section 4.8 will cause irreparable injury to the
Secured Party, that the Secured Party has no adequate remedy at law in respect
of such breach and, as a consequence, agrees that each and every covenant
contained in this Section 4.8 shall be specifically enforceable against the
Debtors, and each Debtor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing.
 
4.9  Application of Proceeds.  The proceeds of any collection, sale or other
realization of all or any part of the Collateral, and any other cash at the time
held by the Secured Party under this Agreement, shall be applied in the manner
set forth in the Notes (or, if not so set forth, in a manner acceptable to, and
at the election of, the Secured Party).
 
 
16

--------------------------------------------------------------------------------

 
 
4.10  Attorney-in-Fact.  Each Debtor hereby irrevocably constitutes and appoints
the Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Debtor and in the name of such Debtor or in its own name, from
time to time in the discretion of the Secured Party, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
or desirable to perfect or protect any security interest granted hereunder or to
maintain the perfection or priority of any security interest granted hereunder,
and, without limiting the generality of the foregoing, hereby gives the Secured
Party the power and right, on behalf of such Debtor, without notice to or assent
by such Debtor, to do the following upon the occurrence and during the
continuation of any Event of Default:
 
(a)           to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement;
 
(b)           to ask, demand, collect, receive and give acquittance and receipts
for any and all moneys due and to become due under any Collateral and, in the
name of such Debtor or its own name or otherwise, to take possession of and
endorse and collect any checks, drafts, notes, acceptances or other Instruments
for the payment of moneys due under any Collateral and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Secured Party for the purpose of collecting any and
all such moneys due under any Collateral whenever payable and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Secured Party for the purpose of collecting
any and all such moneys due under any Collateral whenever payable;
 
(c)           to pay or discharge charges or liens levied or placed on or
threatened against the Collateral, to effect any insurance called for by the
terms of this Agreement and to pay all or any part of the premiums therefor;
 
(d)           to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due, and to become due
thereunder, directly to the Secured Party or as the Secured Party shall direct,
and to receive payment of and receipt for any and all moneys, claims and other
amounts due, and to become due at any time, in respect of or arising out of any
Collateral;
 
(e)           to sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;
 
(f)           to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any part thereof and to enforce any other right in respect of any Collateral;
 
(g)           to defend any suit, action or proceeding brought against a Debtor
with respect to any Collateral;
 
 
17

--------------------------------------------------------------------------------

 
 
(h)           to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Secured Party may deem appropriate;
 
(i)            to the extent that a Debtor’s authorization given in Section
4.1(b) of this Agreement is not sufficient to file such financing statements
with respect to this Agreement, with or without such Debtor’s signature, or to
file a photocopy of this Agreement in substitution for a financing statement, as
the Secured Party may deem appropriate and to execute in such Debtor’s name such
financing statements and amendments thereto and continuation statements which
may require such Debtor’s signature; and
 
(j)            generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Secured Party were the absolute owners thereof for all purposes,
and to do, at the Secured Party’s option and at such Debtor’s expense, at any
time, or from time to time, all acts and things which the Secured Party
reasonably deems necessary to protect, preserve or realize upon the Collateral
and the Secured Party’s lien therein, in order to effect the intent of this
Agreement, all as fully and effectively as such Debtor might do.
 
Each Debtor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof.  The power of
attorney granted hereunder is a power coupled with an interest and shall be
irrevocable until the Liabilities are indefeasibly paid in full in cash and this
Agreement is terminated in accordance with Section 4.12 hereof.
 
Each Debtor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract with regard to the
assignment of the right, title and interest of such Debtor in and under the
Contracts hereunder and other matters relating thereto and (y) to execute, in
connection with any sale of Collateral provided for in Section 4.6 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.
 
4.11  Perfection.  Prior to or concurrently with the execution and delivery of
this Agreement, each Debtor shall:
 
(a)           file such financing statements, assignments for security and other
documents in such offices as may be necessary or as the Secured Party or the
Representative may request to perfect the security interests granted by Section
3 of this Agreement; and
 
(b)           at the Secured Party’s request, deliver to the Secured Party or
its Representative the originals of all Instruments together with, in the case
of Instruments constituting promissory notes, allonges attached thereto showing
such promissory notes to be payable to the order of a blank payee.
 
 
18

--------------------------------------------------------------------------------

 
 
4.12  Termination.  This Agreement and the Liens and security interests granted
hereunder shall not terminate until the termination of the Notes and the full
and complete performance and indefeasible satisfaction of all the Liabilities
(i) in respect of the Notes (including, without limitation, the indefeasible
payment in full in cash of all such Liabilities) and (ii) with respect to which
claims have been asserted by the Collateral Agent and/or the Buyers, whereupon
the Secured Party shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral to or on the order of the Debtors.  The
Secured Party shall also execute and deliver to the Debtors upon such
termination and at the Debtors’ expense such Uniform Commercial Code termination
statements, certificates for terminating the liens on the Motor Vehicles (if
any) and such other documentation as shall be reasonably requested by the
Debtors to effect the termination and release of the Liens and security
interests in favor of the Secured Party affecting the Collateral.
 
4.13  Further Assurances.  At any time and from time to time, upon the written
request of the Secured Party or its Representative, and at the sole expense of
the Debtors, the Debtors will promptly and duly execute and deliver any and all
such further instruments, documents and agreements and take such further actions
as are necessary or the Secured Party or its Representative may reasonably
require in order for the Secured Party to obtain the full benefits of this
Agreement and of the rights and powers herein granted in favor of the Secured
Party, including, without limitation, using the Debtors’ best efforts to secure
all consents and approvals necessary or appropriate for the assignment to the
Secured Party of any Collateral held by the Debtors or in which a Debtor has any
rights not heretofore assigned, the filing of any financing or continuation
statements under the Uniform Commercial Code with respect to the liens and
security interests granted hereby, transferring Collateral to the Secured
Party’s possession (if a security interest in such Collateral can be perfected
by possession), placing the interest of the Secured Party as lienholder on the
certificate of title of any Motor Vehicle and obtaining waivers of liens from
landlords and mortgagees.  Each Debtor also hereby authorizes the Secured Party
and its Representative to file any such financing or continuation statement
without the signature of such Debtor to the extent permitted by applicable law.
 
4.14  Limitation on Duty of Secured Party.  The powers conferred on the Secured
Party under this Agreement are solely to protect the Secured Party’s interest on
behalf of itself and the Buyers in the Collateral and shall not impose any duty
upon it to exercise any such powers.  The Secured Party shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers and neither the Secured Party nor its Representative nor any of their
respective officers, directors, employees or agents shall be responsible to the
Debtors for any act or failure to act, except for willful misconduct.  Without
limiting the foregoing, the Secured Party and any Representative shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in their possession if such Collateral is accorded treatment
substantially equivalent to that which the relevant Secured Party or any
Representative, in its individual capacity, accords its own property consisting
of the type of Collateral involved, it being understood and agreed that neither
the Secured Party nor any Representative shall have any responsibility for
taking any necessary steps (other than steps taken in accordance with the
standard of care set forth above) to preserve rights against any Person with
respect to any Collateral.
 
 
19

--------------------------------------------------------------------------------

 
 
Also without limiting the generality of the foregoing, neither the Secured Party
nor any Representative shall have any obligation or liability under any Contract
or license by reason of or arising out of this Agreement or the granting to the
Secured Party of a security interest therein or assignment thereof or the
receipt by the Secured Party or any Representative of any payment relating to
any Contract or license pursuant hereto, nor shall the Secured Party or any
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of the Debtors under or pursuant to any Contract or license,
or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any Contract or license, or to present or file any claim, or
to take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.
 
Section 5.  Miscellaneous.
 
5.1  No Waiver.  No failure on the part of the Secured Party or any of its
Representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Secured Party or
any of its Representatives of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.
 
5.2  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York
 
5.3  Notices.  All notices, approvals, requests, demands and other
communications hereunder shall be delivered or made in the manner set forth in,
and shall be effective in accordance with the terms of, the Purchase Agreement;
provided, that, to the extent any such communication (i) is being made or sent
to a Debtor that is not the Company, such communication shall be effective as to
such Debtor if made or sent to the Company in accordance with the foregoing or
(ii) is being made or sent to Collateral Agent, such communication shall be made
to Collateral Agent at the address set forth below  Collateral Agent’s signature
hereto. The Debtors and the Collateral Agent may change their respective notice
addresses by written notice given to each other party five (5) days prior to the
effectiveness of such change.
 
 
20

--------------------------------------------------------------------------------

 
 
5.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Debtor sought to
be charged or benefited thereby and the Secured Party.  Any such amendment or
waiver shall be binding upon the Secured Party and the Debtor sought to be
charged or benefited thereby and their respective successors and assigns.
 
5.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto, provided, that no Debtor shall assign or transfer its rights hereunder
without the prior written consent of the Secured Party. The Secured Party, in
its capacity as collateral agent, may assign its rights hereunder without the
consent of the Debtors, in which event such assignee shall be deemed to be the
Secured Party hereunder with respect to such assigned rights.
 
5.6  Counterparts; Headings.  This Agreement may be authenticated in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart.  This Agreement may be authenticated by manual
signature or facsimile, .pdf or similar electronic signature, all of which shall
be equally valid. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.
 
5.7  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party and its
Representatives in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
 
5.9  SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.  (A)  EACH
DEBTOR HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND EACH DEBTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY DEBTOR IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY A DEBTOR AGAINST THE SECURED
PARTY, ANY BUYER OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTION WITH THIS AGREEMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK (AND THE SECURED PARTY
AND THE BUYERS HEREBY SUBMIT TO THE JURISDICTION OF SUCH COURT).  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH ACTION OR PROCEEDING BY MAILING A COPY THEREOF
TO SUCH PARTY AT THE ADDRESS FOR NOTICES TO IT IN ACCORDANCE WITH SECTION 5.3
OF  THIS AGREEMENT AND AGREES THAT SUCH NOTICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.
 
 
21

--------------------------------------------------------------------------------

 
 
5.10  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH DEBTOR AND THE SECURED PARTY EACH
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.   EACH DEBTOR AND THE
SECURED PARTY AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION  OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
 
5.11  Joint and Several. The obligations, covenants and agreements of the
Debtors hereunder shall be the joint and several obligations, covenants and
agreements of each Debtor, whether or not specifically stated herein.
 
5.12  Collateral Agent and Buyer Indemnification.
 
(a)           Each Buyer hereby irrevocably appoints and authorizes the Secured
Party to act as collateral agent (the “Collateral Agent”) on its behalf under
this Agreement and to enter into each of the instruments, documents and
agreements, including any pledge agreement, guaranty, financing statements,
mortgage, Account Control Agreement or any other Security Documents (the
“Financing Documents”), to which the Secured Party is a party (including in its
capacity as Collateral Agent) on such Buyer’s behalf and to take such actions as
Collateral Agent on such Buyer’s behalf and to exercise such powers under the
Financing Documents as are delegated to the Collateral Agent or the Secured
Party (as applicable) by the terms thereof, together with all such powers as are
reasonably incidental thereto.  The Collateral Agent shall take such action
under this Agreement and/or any other Transaction Documents as the Collateral
Agent shall reasonably be directed by the Requisite Buyers in accordance with
the terms of the Transaction Documents. The Secured Party is authorized and
empowered to amend, modify, or waive any provisions of this Agreement or the
other Financing Documents only with the consent of the Requisite Buyers.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Whether or not the transactions contemplated hereby shall be
consummated, upon demand therefor the Buyers shall indemnify the Collateral
Agent (to the extent not reimbursed by or on behalf of the Company and without
limiting the obligation of the Company to do so), ratably from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind whatsoever,
including, for purposes of clarification, all taxes, which may at any time
(including at any time following the payment in full of the Notes and the
termination or resignation of the Collateral Agent) be imposed on, incurred by
or asserted against the Collateral Agent in any way relating to or arising out
of this Agreement, any other Financing Document or any document contemplated
hereby or referred to herein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Collateral Agent under or in connection
with any of the foregoing; provided, however, that no Buyer shall be liable for
the payment to the Collateral Agent of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from the Collateral Agent’s gross
negligence or willful misconduct.  In addition, each Buyer shall reimburse the
Collateral Agent upon demand for its ratable share of any costs or out-of-pocket
expenses (including attorney costs) incurred by the Collateral Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Transaction Document, or any
document contemplated hereby or referred to herein to the extent that the
Collateral Agent is not reimbursed for such expenses by or on behalf of the
Company.  Without limiting the generality of the foregoing, if any Governmental
Entity of any jurisdiction asserts a claim that the Collateral Agent did not
properly withhold tax from amounts paid to or for the account of any Buyer
(because the appropriate form was not delivered, was not properly executed, or
because such Buyer failed to notify the Collateral Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Buyer shall indemnify the
Collateral Agent fully for all amounts paid, directly or indirectly, by the
Collateral Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to the
Collateral Agent under this Section 5.12(b), together with all related costs
and  expenses (including attorney costs).  The obligation of the Buyers in this
Section 5.12(b) shall survive the payment of all Liabilities hereunder.
 
 
23

--------------------------------------------------------------------------------

 
 
(c)           The Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or any event that with the
giving of notice or passage of time would constitute an Event of Default unless
the Collateral Agent shall have received written notice from a Buyer describing
such Event of Default or event that with the giving of notice or passage of time
would constitute an Event of Default and stating that such notice is a “notice
of default”.  Upon the occurrence and continuance of an Event of Default, or an
event that with the giving of notice or passage of time would constitute an
Event of Default, the Collateral Agent shall take such action under this
Agreement and/or any other Transaction Documents with respect to such Event of
Default or event that with the giving of notice or passage of time would
constitute an Event of Default as Collateral Agent shall reasonably be directed
by the Requisite Buyers in accordance with the terms of the Transaction
Documents, provided that unless and until the Collateral Agent shall have
received such directions, the Collateral Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect of such
Event of Default or event that with the giving of notice or passage of time
would constitute an Event of Default as the Collateral Agent shall deem
advisable in the best interests of the Buyers.  In taking such action or
refraining from taking such action without specific direction from the Requisite
Buyers, the Collateral Agent shall use the same degree of care and skill as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.
 
(d)           Nothing in this Section 5.12 shall be deemed to limit or otherwise
affect the rights of the Secured Party or the Buyers to exercise any remedy
provided in this Agreement or any other Transaction Document.
 
(e)           The Collateral Agent may resign from the performance of all of its
functions and duties hereunder and/or under the other Financing Documents at any
time by giving thirty (30) days prior written notice to the Buyers.  Such
resignation shall take effect upon the appointment of a successor Collateral
Agent pursuant to clause (f) below or as otherwise provided below.
 
(f)           Upon (i) the Buyers’ receipt of a notice of resignation by the
Collateral Agent in accordance with clause (e) above, or (ii) written notice by
the Requisite Buyers to the Collateral Agent of the Requisite Buyers’ election
to remove the existing Collateral Agent and appoint a successor Collateral
Agent, the Requisite Buyers shall have the right to appoint a successor
Collateral Agent.  Upon the acceptance of a successor's appointment as
Collateral Agent hereunder and notice of such acceptance to the retiring
Collateral Agent, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Collateral Agent, the retiring Collateral Agent's resignation shall become
immediately effective and the retiring Collateral Agent shall be discharged from
all of its duties and obligations hereunder and under the other Financing
Documents (if such resignation was not already effective and such duties and
obligations not already discharged, as provided below in this paragraph).  If no
such successor shall have been so appointed by the Requisite Buyers and shall
have accepted such appointment within thirty (30) days after the retiring
Collateral Agent gives notice of its resignation or the Requisite Buyers give
notice of their election to replace the retiring Collateral Agent, then the
retiring Collateral Agent may, on behalf of the Buyers (but without any
obligation) appoint a successor Collateral Agent without the consent of any
Buyer.  From and following the expiration of such thirty (30) day period, the
Collateral Agent shall have the exclusive right without any Person's consent,
upon one (1) Business Day’s notice to the Buyers, to make its resignation or
removal effective immediately.  From and following the effectiveness of such
notice, (i) the retiring Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Financing Documents and (ii) all
actions, payments, communications and determinations provided to be made by, to
or through the Collateral Agent shall instead be made by or to each Buyer
directly, until such time as the Requisite Buyers appoint a Collateral Agent as
provided for above in this paragraph.  The provisions of this Agreement shall
continue in effect for the benefit of any retiring Collateral Agent and its
sub-agents after the effectiveness of its resignation or removal hereunder and
under the other Financing Documents in respect of any actions taken or omitted
to be taken by any of them while the retiring Collateral Agent was acting or was
continuing to act as Collateral Agent.
 
 
24

--------------------------------------------------------------------------------

 
 
5.13  No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
5.14   Entire Agreement.  This Agreement supersedes all other prior oral or
written agreements between each Debtor, the Secured Party, the Buyers and their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the Transaction Documents and
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein.
 
- Remainder of Page Intentionally Left Blank; Signature Page Follows -
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 
 

 
DEBTORS:
 
KACHING KACHING, INC., a Delaware corporation
           
By:
        Name: Robert J. McNulty       Title: Chief Executive Officer      
FEIN:________________________________________  

 
 

  SECURED PARTY:           HARBORVIEW MASTER FUND, L.P., a British Virgin
Islands limited partnership, in its capacity as Collateral Agent for the Buyers
           
By:
        Name        Title                Notice Address:              
Harborview Master Fund, L.P.
850 Third Avenue, Suite 1801
New York, New York 10022
Attention: David Stefansky
Fax:  (646) 218-1401
 

 
 
26

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 

  BUYERS:           Solely for the purposes of Section 5.12           HARBORVIEW
MASTER FUND, L.P., a British Virgin Islands limited partnership, as a Buyer    
       
By:
        Name        Title   



 
27

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 

  BUYERS:           Solely for the purposes of Section 5.12           MONARCH
CAPITAL FUND, LTD., a British Virgin Islands corporation, as a Buyer          
 
By:
        Name        Title   

 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.
 

  BUYERS:           Solely for the purposes of Section 5.12           KRIEGER &
PRAGER, LLP, a New York limited liability partnership, as a Buyer          
 
By:
        Name        Title   

 
 
29

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Joinder
Joinder to Security Agreement


The undersigned, ______________________________, hereby joins in the execution
of that certain Security Agreement dated as of April __, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) by KACHING KACHING, INC., a Delaware corporation,  the Buyers (as
defined therein), and each other Person that becomes a Debtor or a Buyer
thereunder after the date hereof and pursuant to the terms thereof, to and in
favor of Harborview Master Fund, L.P., in its capacity as Collateral Agent for
the Buyers.  By executing this Joinder, the undersigned hereby agrees that it is
a Debtor thereunder and agrees to be bound by all of the terms and provisions of
the Security Agreement.


The undersigned represents and warrants to the Secured Party that:


(a)           all of the Equipment, Inventory and Goods owned by such Debtor is
located at the places as specified on Schedule I and such Debtor conducts
business in the jurisdiction set forth on Schedule I;


(b)           except as disclosed on Schedule I, none of such Collateral is in
the possession of any bailee, warehousemen, processor or consignee;


(c)           the chief place of business, chief executive office and the office
where such Debtor keeps its books and records are located at the place specified
on Schedule I;


(d)           such Debtor (including any Person acquired by such Debtor) does
not do business or has not done business during the past five years under any
tradename or fictitious business name, except as disclosed on Schedule II;


(e)           all Copyrights, Patents and Trademarks owned or licensed by the
undersigned are listed in Schedules III, IV and V, respectively;


(f)           all Deposit Accounts, securities accounts, brokerage accounts and
other similar accounts maintained by such Debtor, and the financial institutions
at which such accounts are maintained, are listed on Schedule VI;


(g)           all Commercial Tort Claims of such Debtor are listed on Schedule
VII;


(h)           all interests in real property held by such Debtor are listed on
Schedule VIII;


(i)           all Equipment (including Motor Vehicles) owned by such debtor are
listed on Schedule IX; and
 
 
30

--------------------------------------------------------------------------------

 


(j)           all other representations and warranties made by the Debtors in
the Security Agreement are true, complete and correct in all respects as of the
date hereof.
 

 
________________, a _____ corporation




By:______________________________
Title:___________________________
FEIN:____________________________

 
 
31

--------------------------------------------------------------------------------

 